DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 10/2/2018 has been considered by the Examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: 
Headings for the major subsections of the specification, as set forth above are required, when applicable.
A statement with respect to the claimed foreign priority should be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites “…wherein the pulse is modulated at a frequency of at least 500 MHz, at least 1 GHz, at least 2 GHz or more.”
This is an indefinite “range within a range” limitation.
In claim 16, it appears that “/Q” should be amended to - I/Q.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 15, 16 , 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wachter et al (5,889,490).
With respect to claim 1, Wachter et al disclose:
A distance-measuring optoelectronic sensor for detecting and determining a distance of an object in a monitoring area [ taught by figure 3; column 5, lines 27-28 ], the sensor having a light transmitter for transmitting a transmission signal [ taught by transmitter (74) ], a light receiver for generating a reception signal [ taught by receiver (80) ] and a control and evaluation unit [ taught by processor unit (108) ] configured to determine a light time of flight from the reception signal and, from that, the distance of the object [ taught by column 5, line 56 to column 6, line 2 ], wherein the control and evaluation unit is further configured to transmit at least one periodically modulated pulse as a transmission signal [ taught by figure 1, line 14 ], to determine a reception time of the pulse in the reception signal [ taught by determining delay time (24) in figure 1 ] and a phase offset of the modulation between transmission signal and reception signal in a neighborhood of the reception time [ taught by determining phase shift (26) in figure 1 ] and to determine the distance of the object from the reception time and the phase offset [ taught by the abstract ].
Method claim 19 is anticipated by the operation of the elements of Wachter et al applied to claim 1.
Claim 8 is taught by pulse generator (54).
Claim 9 is shown by figure 1.
Claim 15 is taught by mixers (92 and 102).
Claim 16 is anticipated in that the reference signal, as input to mixers (92 and 102), is 90 degrees out of phase.
Claim 18 is anticipated in that the device of Wachter et al operates on a signal with a burst repetition frequency (BRF).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wachter et al, as applied under 35 USC 102 to claim 1, and further in view of Fried et al (2018/0275252).
Claim 12 would have been obvious in that Fried et al taught that Geiger mode detectors (160) were a common component of an optical receiver.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Wachter et al, as applied under 35 USC 102 to claim 1, and further in view of Mori (2008/0088818).
Claim 17 would have been obvious in that Mori teaches that it was known to use two paths (91 and 92) to process range based on reception time and phase.
Allowable Subject Matter
Claims 3-7, 10, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Figure 6A of de Mersseman et al teaches I/Q processing of frequency modulated burst signals.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645